The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
The action of the Court may be considered as sustaining a demurrer to the declaration, because either the motion to dismiss may have been treated as a demurrer, or the plaintiff’s demurrer to the answer may have been first visited upon the bill.
Viewing it in this, the most favorable light, for the defence, the decision of the District Court was erroneous. Prima facie the G-overnor of California under the Mexican dominion had the power to make the lease and grant set out in the bill, under the general doctrine that an officer will not be presumed to have exceeded his authority, especially the officer of a foreign government. If there are any facts or reasons to overcome this presumption they should be shewn.
There is no brief or argument on the part of the respondents, filed in this case; consequently there is nothing tending to shew the invalidity of the grant, on which the plaintiff rests his claim.
The judgment is reversed and the cause remanded.